PER CURIAM.
Motion by McKinley Davidson for an appeal from a judgment of the Clay Circuit Court awarding to an intervening mortgagee the proceeds from the judicial sale of an automobile which Davidson had attached in a negligence action against the owner of the automobile. The effect of the judgment was to make the proceeds of the sale of the automobile unavailable to Davidson for the collection of a judgment for $400 damages that he had obtained against the principal defendant.
It is our opinion that the court did not err in permitting the mortgagee to intervene in the action even though the motion to intervene was not made until after judgment had been obtained in the principal action and the automobile had been sold under the attachment. Smith v. Jones, 226 Ky. 785, 11 S.W.2d 937; Marcum v. Edwards, 181 Ky. 683, 205 S.W. 798; Central Trust Co. v. Richmond, N., I. & B. R. Co., 6 Cir., 105 F. 803.
It is our opinion also that the mortgagee had the right to elect to seek satisfaction of its lien out of the proceeds of *328the sale of the automobile in lieu of pursuing the automobile in the hands of the purchaser. See 10 Am.Jur., Chattel Mortgages, sec. 200, p. 848; 14 C.J.S. Chattel Mortgages § 266, p. 894.
The motion for an appeal is overruled and the judgment stands affirmed.